Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/639,005 filed on 02/13/2020. Claims 1-17 are pending in this communication.

Priority
This application claims priority from PCT/JP2017/032955 09/13/2017. Priority date has been accepted. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text is neither italicized nor bolded are by the examiner.

Objection 
The title of the invention is not descriptive. A new title is requested which is clearly indicative of the invention to which the claims are directed to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

OR




Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by VEUGEN; Thijs, Pub. No.: US 2018/0373882 A1.

Regarding Claim 6, VEUGEN anticipated a transmission device in a data transmission system in which a plurality of transmission devices {Fig. 1 element 102 -client device 1 (CD1), [0021], “aggregated private data of a group of client devices comprising. The method may include a server selecting t client devices or at least t client devices from the group of client devices”} transmit signals to a terminal device {Fig. 1 element 112 – ‘server’. Examiner’s note: the server 112 is receiving data from plurality of client devices and further processing as limitations below}, the transmission device comprising:
a data reception circuitry to receive distribut-ed data {[0013], “algorithm executed by a microprocessor of a computer” … [0110], “if the receiver has received the decryption shares of at least t client devices in subgroup H (step 408)”};
a generation circuitry to generate a random number {[0042], “The processor is configured to perform executable operations comprising: generating … a random value ri and accessing or receiving the random values of other client devices in a group of client device”} in accordance with a rule {[0008], “The server may run a server application that is adapted to process private data in accordance with a set of privacy and security rules”} prescribed in the plurality of transmission devices, encrypt the data using the random number, and generate a signal containing the encrypted data and the random number {[0042], “using the random values ri and the encryption function for generating randomized encrypted private data”}; and
a transmission  circuitry to transmit the signal {[0042], “transmitting the randomized encrypted private data”}.

Allowable subject matter
Claims 1-5 & 8-17 are allowed.
Reasons of allowance: what is missing from the prior arts is:  when plurality of transmission device transmitting identical data, selecting a transmission device when a plurality of received signals containing identical data is equal to or larger than a prescribed number.
Claim 7 will be allowable if written in independent form with base system claim 6. Alternatively, the applicant has option to write limitations of claims 6 & 7 as dependent claims of the allowed independent claims.

Conclusion
Following prior art has been considered but not applied: WO2016/043389 A1 - BLE BEACON DEVICE FOR ANTI-SPOOFING: Abstract: Disclosed herein is a BLE beacon device for anti-spoofing. The BLE beacon device for anti-spoofing includes: a count generating unit for generating count information according to a first time rule; a packet generating unit for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491